PER CURIAM.
Defendant, Jerald Moser, appeals his convictions of conspiracy to distribute marijuana and distribution of a controlled substance (cocaine). We affirm.
He claims the trial court should have directed a verdict of acquittal on the conspiracy count because there was no other evidence corroborating the testimony of accomplices tending to connect him with the commissions of the offense. See SDCL 23A-22-8; State v. Reutter, 374 N.W.2d 617 (S.D.1985). We have carefully examined the record and find there was other evidence tending to connect him with the offense of conspiracy.
He further claims the trial court erroneously received hearsay testimony from witness Tami Short and expert testimony from witness James Leslie. We have carefully considered both alleged errors and find neither is prejudicial error.